Citation Nr: 0947356	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-16 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1972 and from March 1981 to March 1995.  The Veteran 
died in June 2005.  The appellant is the Veteran's surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In September 2008, the appellant testified during a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of the hearing is of record.

In December 2008, the Board remanded this matter to the RO 
for proper VCAA notice and to obtain the Veteran's terminal 
hospital records.  In the November 2009 supplemental 
statement of the case, the RO continued the denial of the 
claim and returned the matter to the Board for further 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board observes that the December 2008 remand noted that 
the claims file contained a signed VA Form for Authorization 
and Consent to Release Information for Hillcrest Medical 
Center in Tulsa, Oklahoma, which was the treating hospital of 
the Veteran at the time of his death.  In the body of the 
remand, the Board requested that the RO should attempt to 
obtain and associate with the claims file the veteran's 
treatment records, including the terminal hospital records 
from Hillcrest Medical Center.  The veteran's death 
certificate reflects that the veteran was hospitalized at 
Hillcrest Hospital at the time of his death and the immediate 
cause of death was esophageal cancer.  As part of its duty to 
assist, the VA is required to make reasonable efforts to 
obtain relevant records not in the custody of a Federal 
department or agency.  38 C.F.R. § 3.159(c)(1).  The Board 
recognizes that the action paragraph of the remand did not 
specifically request the RO use the authorization and consent 
form to attempt to obtain the terminal records from Hillcrest 
Medical Center.  

In May 2009, the RO sent a letter to the appellant requesting 
that the appellant inform VA about any other records that may 
exist to support her claim and to complete and return the 
enclosed Authorization and Consent to Release Information 
Form if the information is for private treatment records.  
The Board notes that the appellant did not respond to the 
letter.  The generic letter sent to the appellant may have 
caused some confusion, as it did not notify her that there 
were any problems with the prior Authorization and Consent to 
Release Information Form that she had submitted in September 
2008.  It is reasonable to conclude that the appellant may 
not have responded to the letter because she assumed that the 
record already contained the private treatment records from 
Hillcrest Hospital.  The RO did not attempt to obtain the 
private treatment records noted in the signed September 2008 
Authorization and Consent to Release Information Form.  Based 
on the foregoing, the Board finds that another remand is 
necessary so that the RO may attempt to obtain the Veteran's 
terminal treatment records at Hillcrest Hospital.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the 
Court or the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders).   


Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain the 
Veteran's private treatment records 
from Hillcrest Medical Center in Tulsa, 
Oklahoma between February 2005 and June 
2005.  If the RO is unable to use the 
September 2008 Authorization and 
Consent to Release Information Form, 
the RO must inform the appellant of 
this matter and elicit from her the 
appropriate consent so that VA may 
obtain the private treatment records.  
If VA is unsuccessful in obtaining any 
medical records identified by the 
appellant, it must inform her and her 
representative of this, request her to 
provide copies of the outstanding 
medical records and allow her the 
opportunity to obtain these records.       

2.	Upon completion of the foregoing, the 
RO should readjudicate the issue of 
entitlement service connection for the 
cause of the Veteran's death.  All 
additional evidence and argument 
submitted by the appellant should be 
considered.  In the event the benefits 
sought on appeal are not granted, the 
appellant and her representative should 
be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


